United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hartford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Greg Dixon, for the appellant
Office of Solicitor, for the Director

Docket No. 10-1087
Issued: February 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 10, 2010 appellant filed a timely appeal of a February 25, 2010 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his L5 lumbar
radiculopathy condition is causally related to the December 20, 2007 employment incident.
FACTUAL HISTORY
On January 10, 2008 appellant, then a 45-year-old letter carrier, filed a traumatic injury
claim alleging that on December 20, 2007 he sustained low back pain into his left leg and a
ruptured disc as he reached into a mailbox. He explained that he reached further than normal
into the mailbox to get around snow banks. Appellant stopped work on December 24, 2007 and

returned on July 1, 2008.1 He submitted work restriction notes from Rockville General Hospital
dated December 23, 2007, Healthwise Medical Associates dated December 26, 2007 and
Neurosurgeons of Central Connecticut dated January 4, 2008.
The employing establishment controverted appellant’s claim on the grounds that he was
not injured in the performance of duty. Joseph A. Mazzola II, the postmaster, stated that the
injury was a reaggravation of a prior back injury and that appellant complained of back pain two
weeks prior to the December 20, 2007 incident.
In a letter dated January 14, 2008, the Office advised appellant that the evidence
submitted was insufficient to establish his claim and requested additional information. It noted
that the December 20, 2007 employment incident was not established as alleged and that the
medical evidence failed to provide a diagnosis of any medical condition or a medical opinion
explaining how the alleged incident caused any diagnosed condition. The Office asked appellant
to explain why he waited until January 7, 2008 to report the alleged injury and to respond to his
supervisor’s statement that he previously complained of back pain. It requested a medical report
from an attending physician providing a history of injury, a firm diagnosis, and an explanation of
how the diagnosed condition was caused or aggravated by the alleged event.
On January 28, 2008 the Office received appellant’s response. Appellant waited until
January 7, 2008 to report the alleged injury because he was not scheduled to work the following
three days and thought he would be able to return to work after resting a few days. When his
condition did not improve he sought medical treatment. Appellant first notified his employer of
the injury on December 24, 2007 and informed Mr. Mazzola on December 31, 2007.2
Appellant submitted a January 15, 2008 prescription note and February 5, 2008 work
restriction note from Neurosurgeons of Central Connecticut. In a January 4, 2008 report,
Dr. Arnold J. Rossi, a Board-certified neurologist, noted that appellant began experiencing back
and left leg pain a couple of weeks prior possibly as a result of twisting to one side. He reviewed
a magnetic resonance imaging (MRI) scan that appellant brought, which revealed a very small
disc protrusion on the left at L4-L5 and opined that he had “something suggestive of an L5
radiculopathy.” Dr. Rossi reported that motor testing revealed 5/5 strength throughout the upper
and lower extremity muscle groups and observed flattening of lumbar lordosis, moderate
paraspinal muscle spasm and limitation of back motion in all directions. He suggested an
epidural steroid injection. In a January 15, 2008 report, Dr. Rossi reported that appellant
experienced L5 root pain on the left side and that an MRI scan revealed a small disc rupture at
L4-L5 on the left. Because appellant had some response to the epidural steroids, he suggested a
transforaminal L4-L5 injection.

1

The Form CA-1 submitted by appellant did not state when he returned to work; however, other documents in the
record list July 1, 2008 as the date he returned to work.
2

Appellant explained that he previously had a similar back injury as a result of a work-related accident on
January 13, 2005 (Claim No. xxxxxx767).

2

By decision dated February 14, 2008, the Office denied appellant’s claim for
compensation finding that the medical evidence did not establish that his low back condition was
causally related to the accepted December 20, 2007 employment incident.
On March 7, 2008 appellant requested reconsideration and submitted a February 26, 2008
report from Dr. Rossi. Upon examination, Dr. Rossi noted that appellant had positive straight
leg raising of 30 degrees on the left and no motor weakness. Appellant complained of L5 root
pain on the left side and an EMG revealed strong evidence of an acute left L5 radiculopathy
consistent with the MRI scan finding. Dr. Rossi referred to appellant’s January 4, 2008 visit at
which appellant described how he twisted excessively in order to get over a snowbank. He
stated that appellant’s pain was “unequivocally related to this injury.” Dr. Rossi suggested that
appellant undergo L5 root compression and discectomy.
In an April 17, 2008 decision, the Office denied modification, finding that the evidence
included a well-rationalized medical opinion on causal relationship. It found Dr. Rossi’s opinion
regarding causal relationship to be speculative and failed to provide a date of injury, but had only
referred to what appellant stated during a January 4, 2008 visit.
On May 23, 2008 appellant requested reconsideration together with additional medical
reports from Dr. Rossi. On May 13, 2008 Dr. Rossi stated that the date of injury was
December 20, 2007 as described by appellant. He explained that appellant’s injury involved
twisting while sitting, which involved stretching of the nerve root in an already tight foramen,
causing irritation of the root. Dr. Rossi noted that there were many possible causes for nerve
root irritation and no consistent way to state whether a particular movement would result in a
specific condition. In an April 9, 2008 surgical report, he performed a left L4-L5 laminotomy
and decompression of L4-L5 nerve roots. Dr. Rossi observed that appellant’s L5 nerve root was
compressed and had passed through the lateral recess into the foramen and was a double,
conjoined root that was decompressed well past the pedicle.
By decision dated September 30, 2008, the Office again denied modification of the prior
decisions. It found that Dr. Rossi did not provide sufficient medical opinion relating appellant’s
back condition to the December 20, 2007 incident.
On December 15, 2008 appellant requested reconsideration and submitted a December 2,
2008 report from Dr. Rossi, who explained that appellant’s conjoined nerve root and foraminal
stenosis was a congenital abnormality, which predisposed the nerve root to irritation by a traction
injury as occurred on December 20, 2007. Dr. Rossi stated that there was not enough room for
the large nerve root to move back and forth as occurs in a twisting motion, without being irritated
and causing pain. Appellant’s twisting on December 20, 2007 exceeded his ability and caused
nerve irritation and pain. Dr. Rossi noted the fact that appellant did not experience back pain
prior to the December 20, 2007 work injury. He concluded “within a reasonable degree of
medical certainty/probability” that appellant’s L5 radiculopathy resulted from the December 20,
2007 employment incident.
In a February 3, 2009 decision, the Office again denied modification of its prior decision.
It noted that Dr. Rossi relied on the fact that appellant did not experience back pain prior to the
December 20, 2007 incident, but the record established his complaint of back pain two weeks

3

prior to the incident. The Office found that appellant did not adequately respond to his
supervisor’s statement that he experienced back pain prior to December 20, 2007. It noted that
appellant consistently described the mechanism of injury as reaching over a snowbank, not
excessive twisting as reported by Dr. Rossi.
On February 23, 2009 appellant requested reconsideration. He contended that he did not
know what his supervisor specifically stated and had answered the Office’s inquiry accurately
and to the best of his knowledge. Appellant explained that the reaching motion described to
Dr. Rossi consisted of a twisting motion to make a curbside delivery. He contended that
Dr. Rossi’s opinion was not based on an accurate history in that he did not complain of back pain
prior to the December 20, 2007 incident. Appellant submitted letters dated February 9 and 12,
2009 from supervisors Matthew Pixley and William Milewski, who stated that they did not ever
recall appellant complaining of back problems or back pain prior to the December 20, 2007
incident. On February 19, 2009 Gus Bifolk, a coworker, stated that he was in the parking lot
when Mr. Mazzola spoke with appellant on December 7, 2007, and he did not hear appellant
mention experiencing prior back pain or reaggravating a prior back injury.
By decision dated May 27, 2009, the Office denied appellant’s request for
reconsideration, finding that he failed to submit relevant, pertinent information not previously
considered.
On June 22, 2009 appellant, through his representative, filed an appeal before the Board.3
He later withdrew his appeal. On September 28, 2009 the Board granted appellant’s request to
dismiss his appeal.
On September 24, 2009 appellant submitted a request for reconsideration and submitted a
September 8, 2009 letter from Mr. Mazzola. He stated that he incorrectly thought that
appellant’s injury was a reinjury of his back, not a new injury, and had mistakenly contested
appellant’s claim. Mr. Mazzola clarified that appellant did not complain of back pain prior to the
December 20, 2007 employment incident.
In a February 25, 2010 decision, the Office denied modification of its prior decision. It
accepted that appellant did not complain of back pain prior to the December 20, 2007 incident
but found that the medical evidence did not provide a well-reasoned opinion on causal relation.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of proof to establish the essential elements of his claim by the weight of the reliable,
probative and substantial evidence.5 To determine whether a federal employee has sustained a
traumatic injury in the performance of duty it must first be determined whether “fact of injury”
has been established. The employee must submit sufficient evidence to establish that he actually
3

See Docket No. 09-1739 (issued September 28, 2009).

4

5 U.S.C. §§ 8101-8193.

5

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

experienced the employment incident at the time, place and in the manner alleged. The
employee must also submit sufficient evidence, generally in the form of medical evidence, to
establish that the employment incident caused a personal injury.6 As part of his burden, the
employee must submit rationalized medical opinion evidence based on a complete factual and
medical background on whether a causal relationship exists between the claimant’s diagnosed
condition and the established employment incident.7 The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of the analysis
manifested and the medical rationale expressed in support of the physician’s opinion.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
specified employment factors or incident.9 The opinion of the physician must be based on a
complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
employee.10
ANALYSIS
The Office accepted that the December 20, 2007 employment incident occurred as
alleged, that appellant reached around a snowbank into a mailbox on his route. The issue is
whether the medical evidence establishes that appellant’s back condition was causally related to
the December 20, 2007 employment incident.
On appeal appellant’s representative contended that the Office disregarded the medical
evidence from Dr. Rossi that addressed the deficiencies mentioned in the Office’s decisions. He
contended that the medical evidence was sufficient to establish causal relationship.
The Board finds that appellant has provided sufficient evidence to require further
development of the medical record to determine whether his L5 radiculopathy condition was
causally related to the December 20, 2007 employment incident.
Dr. Rossi stated in a December 2, 2008 report that within a reasonable degree of medical
certainty/probability appellant’s L5 radiculopathy arose directly from the December 20, 2007
6

S.P., 59 ECAB 184 (2007).

7

Y.J., 60 ECAB __ (Docket No. 08-1167, issued October 7, 2008); George H. Clark, 56 ECAB 162 (2004);
Nancy G. O’Meara, 12 ECAB 67, 71 (1960).
8

C.B., 60 ECAB __ (Docket No. 08-1583, issued December 9, 2008); Jennifer Atkerson, 55 ECAB 317, 319
(2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).
9

W.D., 61 ECAB __ (Docket No. 09-658, issued October 22, 2009); I.J., 59 ECAB 408 (2008); Victor J.
Woodhams, 41 ECAB 345 (1989).
10

D.S., 61 ECAB __ (Docket No. 09-860, issued November 2, 2009); B.B., 59 ECAB 234 (2007).

5

incident at work. He described how appellant’s preexisting nerve root condition made him
predisposed to irritation by a traction injury such as occurred on December 20, 2007. Dr. Rossi
further explained how appellant’s narrow foramen did not provide enough room for the large
nerve root to move back and forth, such as when twisting. He noted EMG findings and prior
medical treatment of the nerve root to support his findings, as well as his findings during the
April 9, 2008 surgery. Although Dr. Rossi noted that there were many causes of nerve root
irritation, he subsequently clarified that appellant was working from his vehicle and twisted his
back while extending to reach a mailbox. He provided an accurate date history of injury and
appellant’s postmaster withdrew his statement that appellant had complained of prior back
symptoms before the accepted incident. Dr. Rossi’s medical opinion is not fully rationalized
however as he did not adequately reconcile his opinion that there were many possible causes for
nerve root irritation and no consistent way to state that a particular movement would result in a
specific condition.
Dr. Rossi’s reports are consistent in indicating that appellant sustained an employmentrelated injury on December 20, 2007. They are not contradicted by any substantial medical or
factual evidence of record. Therefore, while the reports are not sufficient to meet appellant’s
burden of proof to establish his claim, they are sufficient to require the Office to further develop
the medical evidence.11 The case will be remanded for appropriate development to be followed
by a merit decision on appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

11

Richard E. Simpson, 55 ECAB 490, 500 (2004); John J. Carlone, 41 ECAB 354, 360 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the February 25, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to the Office for further
development consistent with this decision of the Board.
Issued: February 23, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

